Exhibit 10.2

 

AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is
made and entered into as of January 21, 2010, by and among Reit Management &
Research LLC, a Delaware limited liability company (“Managing Agent”), and HRPT
Properties Trust, a Maryland real estate investment trust (the “Company”), on
behalf of itself and those of its subsidiaries as may from time to time own
properties subject to this Agreement (each, an “Owner” and, collectively,
“Owners”).

 

W I T N E S S E T H :

 

WHEREAS, Owners and Managing Agent are parties to an Amended and Restated Master
Management Agreement, dated as of January 1, 2006 (as amended, the “Original
Agreement”), pursuant to which Owners have engaged Managing Agent to manage
certain of the office, industrial and other commercial properties (such types of
properties, the “Properties”) from time to time subject to this Agreement (the
“Managed Premises”); and

 

WHEREAS, Owners and Managing Agent wish to amend and restate the Original
Agreement as hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, Owners and Managing Agent hereby agree that the Original Agreement is
hereby amended and restated to read in its entirety as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, Owners hereby continue to engage Managing Agent to provide the property
management and administrative services with respect to the Managed Premises
contemplated by this Agreement.  Managing Agent hereby accepts such continued
engagement as managing agent and agrees to devote such time, attention and
effort as may be appropriate to operate and manage the Managed Premises in a
diligent, orderly and efficient manner.  Managing Agent may subcontract out some
or all of its obligations hereunder to third party managers; provided, however,
that, in any such event, Managing Agent shall be and remain primarily liable to
Owners for performance hereunder.

 

Notwithstanding anything to the contrary set forth in this Agreement, the
services to be provided by Managing Agent hereunder shall exclude all services
(including, without limitation, any garage management or cafeteria management
services) whose performance by a manager to any Owner could give rise to an
Owner’s receipt of “impermissible tenant service income” as defined in
§856(d)(7) of the Internal Revenue Code of 1986 (as amended or superseded
hereafter) or could in any other way jeopardize an Owner’s federal or state tax
qualification as a real estate

 

--------------------------------------------------------------------------------


 

investment trust.  Managing Agent shall not perform any such service and if, in
the event Managing Agent shall inadvertently perform any such service, no
compensation therefor shall be paid or payable hereunder.

 

2.             General Parameters.  Any or all services may be performed or
goods purchased by Managing Agent under arrangements jointly with or for other
properties owned or managed by Managing Agent and the costs shall be reasonably
apportioned.  Managing Agent may employ personnel who are assigned to work
exclusively at the Managed Premises or partly at the Managed Premises and other
buildings owned and/or managed by Managing Agent.  Wages, benefits and other
related costs of centralized accounting personnel and employees employed by
Managing Agent and assigned to work exclusively or partly at the Managed
Premises shall be fairly apportioned and reimbursed, pro rata, by Owners in
addition to the Fee and Construction Supervision Fee (each as defined in
Section 6).

 

3.             Duties.  Without limitation, Managing Agent agrees to perform the
following specific duties:

 

(a)     To seek tenants for the Managed Premises in accordance with market rents
and to negotiate leases including renewals thereof and to lease space to
tenants, at rentals, and for periods of occupancy all on market terms.  To
employ appropriate means in order that the availability of rental space is made
known to potential tenants, including, but not limited to, the employment of
brokers.  The brokerage and legal expenses of negotiating such leases and
leasing such space shall be paid by the applicable Owner.

 

(b)     To collect all rents and other income from the Managed Premises and to
give receipts therefor, both on behalf of Owners, and deposit such funds in such
banks and such accounts as are named, from time to time, by Owners, in agency
accounts for and under the name of Owners. Managing Agent shall be empowered to
sign disbursement checks on these accounts.

 

(c)     To make contracts for and to supervise any repairs and/or alterations to
the Managed Premises, including tenant improvements and decoration of rental
space on reasonable commercial terms.

 

(d)     For Owners’ account and at its expense, to hire, supervise and discharge
employees as required for the efficient operation and maintenance of the Managed
Premises.

 

(e)     To obtain, at Owners’ expense, appropriate insurance for the Managed
Premises protecting Owners and Managing Agent while acting on behalf of Owners
against all normally insurable risks relating to the Managed Premises and
complying with

 

2

--------------------------------------------------------------------------------


 

the requirements of Owners’ mortgagee, if any, and to cause the same to be
provided and maintained by all tenants with respect to the Managed Premises to
the extent required by the terms of such tenants’ leases.  Notwithstanding the
foregoing, Owners may determine to purchase insurance directly for their own
account.

 

(f)      To promptly notify the applicable Owner’s insurance carriers, as
required by the applicable policies, of any casualty or injury to person or
property at the Managed Premises, and complete customary reports in connection
therewith.

 

(g)     To procure seasonably all supplies and other materials necessary for the
proper operation of the Managed Premises, at Owners’ expense.

 

(h)     To pay promptly from rental receipts, other income derived from the
Managed Premises, or other monies made available by Owners for such purpose, all
costs incurred in the operation of the Managed Premises which are expenses of
Owners hereunder, including wages or other payments for services rendered,
invoices for supplies or other items furnished in relation to the Managed
Premises, and pay over forthwith the balance of such rental receipts, income and
monies to Owners or as Owners shall from time to time direct.  (In the event
that the sum of the expenses to operate and the compensation due Managing Agent
exceed gross receipts in any month and no excess funds from prior months are
available for payment of such excess, Owners shall pay promptly the amount of
the deficiency thereof to Managing Agent upon receipt of statements therefor.)

 

(i)      To keep Owners apprised of any material developments in the operation
of the Managed Premises.

 

(j)      To establish reasonable rules and regulations for tenants of the
Managed Premises.

 

(k)     On behalf of and in the name of Owner, to institute or defend, as the
case may be, any and all legal actions or proceedings relating to operation of
the Managed Premises.

 

(l)      To maintain the books and records of Owners reflecting the management
and operation of the Managed Premises, making available for reasonable
inspection and examination by Owners or its representatives, all books, records
and other financial data relating to the Managed Premises.

 

3

--------------------------------------------------------------------------------


 

(m)    To prepare and deliver seasonably to tenants of the Managed Premises such
statements of expenses or other information as shall be required on the
landlord’s part to be delivered to such tenants for computation of rent,
additional rent, or any other reason.

 

(n)     To aid, assist and cooperate with Owners in matters relating to taxes
and assessments and insurance loss adjustments, notify Owners of any tax
increase or special assessments relating to the Managed Premises and to enter
into contracts for tax abatements services.

 

(o)     To provide such emergency services as may be required for the efficient
management and operation of the Managed Premises on a 24-hour basis.

 

(p)     To enter into contracts on commercially reasonable terms for utilities
(including, without limitation, water, fuel, electricity and telephone) and for
building services (including, without limitation, cleaning of windows, common
areas and tenant space, ash, rubbish and garbage  hauling, snow plowing,
landscaping, carpet cleaning and vermin extermination), and for other services
as are appropriate to first class office space.

 

(q)     To seek market terms for all items purchased or services contracted by
it under this Agreement.

 

(r)      To take such action generally consistent with the provisions of this
Agreement as Owners might with respect to the Managed Premises if personally
present.

 

(s)     To, from time to time, or at any time requested by the Board of Trustees
of the Company (the “Trustees”), make reports of its performance of the
foregoing services to the Company.

 

4.             Authority.  Owners give to Managing Agent the authority and
powers to perform the foregoing duties on behalf of Owners and authorize
Managing Agent to incur such reasonable expenses, specifically contemplated in
Section 2, on behalf of Owners as are necessary in the performance of those
duties.

 

5.             Special Authority of Managing Agent.  In addition to, and not in
limitation of, the duties and authority of Managing Agent contained herein,
Managing Agent shall perform the following duties:

 

(a)     Terminate tenancies and sign and serve in the name of Owners such
notices therefor as may be required for the proper management of the Managed
Premises.

 

4

--------------------------------------------------------------------------------


 

(b)     At Owners’ expense, institute and prosecute actions to evict tenants and
recover possession of rental space, and recover rents and other sums due; and
when expedient, settle, compromise and release such actions or suits or
reinstate such tenancies.

 

6.             Compensation.

 

(a)     In consideration of the services to be rendered by Managing Agent
hereunder, Owners agree to pay and Managing Agent agrees to accept as its sole
compensation (i) a management fee (the “Fee”) equal to three percent (3%) of the
gross collected rents actually received by Owners from the Managed Premises,
such gross rents to include all fixed rents, percentage rents, additional rents,
operating expense and tax escalations, and any other charges paid to Owners in
connection with occupancy of the Managed Premises, but excluding any amounts
collected from tenants to reimburse Owners for the cost of capital improvements
or for expenses incurred in curing any tenant default or in enforcing any remedy
against any tenant; and (ii) a construction supervision fee (the “Construction
Supervision Fee”) in connection with all interior and exterior construction
renovation or repair activities at the Managed Premises, including, without
limitation, all tenant and capital improvements in, on or about the Managed
Premises, undertaken during the term of this Agreement, other than ordinary
maintenance and repair, equal to five percent (5%) of the cost of such
construction which shall include the costs of all related professional services
and the cost of general conditions.

 

(b)     Unless otherwise agreed, the Fee shall be due and payable monthly, in
arrears based on a reasonable annual estimate or budget with an annual
reconciliation within thirty (30) days after the end of each calendar year.  The
Construction Supervision Fee shall be due and payable periodically, as agreed by
Managing Agent and Owners, based on actual costs incurred to date.

 

(c)     Notwithstanding anything herein to the contrary, Owners shall reimburse
Managing Agent for reasonable travel expenses incurred when traveling to and
from the Managed Premises while performing its duties in accordance with this
Agreement; provided, however, that, reasonable travel expenses shall not include
expenses incurred for travel to and from the Managed Premises by personnel
assigned to work exclusively at the Managed Premises.

 

(d)     Managing Agent shall be entitled to no other additional compensation,
whether in the form of commission, bonus or the like for its services under this
Agreement.  Except as otherwise specifically provided herein with respect to
payment by Owners of legal fees, accounting fees, salaries, wages, fees and
charges of parties hired by Managing Agent on behalf of Owners to perform
operating and maintenance functions in the Managed Premises, and the like, if
Managing Agent hires third parties to perform services required to be performed
hereunder by Managing Agent without additional charge to Owners, Managing Agent
shall (except to the extent the same are reasonably

 

5

--------------------------------------------------------------------------------


 

attributable to an emergency at the Managed Premises) be responsible for the
charges of such third parties.

 

7.             Term of Agreement.  This Agreement shall continue in force and
effect until December 31, 2010, and shall be automatically renewed for
successive one year terms annually thereafter unless notice of non-renewal is
given by the Company, on behalf of itself and Owners,  or Managing Agent before
the end of the term.  It is expected that the terms and conditions may be
reviewed by the Independent Trustees as defined in the Company’s Bylaws, as
amended as of the date hereof (the “Independent Trustees”), of the Compensation
Committee of the Board of Trustees of the Company at least annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated (a) by either the
Company, on behalf of itself and the Owners, or Managing Agent upon sixty (60)
days’ written notice to the other party, which termination, if by the Company,
must be approved by a majority vote of the Independent Trustees of the
Compensation Committee of the Board of Trustees of the Company, or if by
Managing Agent, must be approved by a majority vote of the directors of Managing
Agent; and (b) by Managing Agent upon five (5) business days written notice to
the Company if there is a Change of Control.  This Agreement may be terminated
with respect to less than all of the properties comprising the Managed Premises
to accommodate any sale of some properties comprising the Managed Premises with
Managing Agent’s consent.

 

For purposes of this Agreement, a “Change of Control” shall mean:  (a) the
acquisition by any person or entity, or two or more persons or entities acting
in concert, of beneficial ownership (such term, for purposes of this Section 7,
having the meaning provided such term in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of 9.8% or more, or rights, options or
warrants to acquire 9.8% or more, or any combination thereof, of the Company’s
outstanding common shares of beneficial interest or other voting interests of
the Company, including voting proxies for such shares, or the power to direct
the management and policies of the Company, directly or indirectly (excluding
Managing Agent and its affiliates and persons or entities that beneficially own
9.8% or more of the Company’s outstanding common shares of beneficial interest
as of immediately prior to the execution and delivery of this Agreement by the
parties hereto); (b) the merger or consolidation of the Company with or into any
other entity (other than the merger or consolidation of any entity into the
Company that does not result in a Change in Control of the Company under clauses
(a), (c), or (d) of this definition); (c) any one or more sales or conveyances
to any person or entity of all or any material portion of the assets (including
capital stock or other equity interests) or business of the Company and its
subsidiaries taken as a whole; or (d) the cessation, for any reason, of the
individuals who at the beginning of any 36 consecutive month period constituted
the Trustees (together with any new trustees whose election by the Trustees or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the trustees then still in office who were either
trustees at the beginning of any such period or whose election or nomination for
election was previously so approved) to constitute a majority of the Trustees
then in office; provided, however, a Change of Control of the Company shall not
include the acquisition by any person or entity, or two or

 

6

--------------------------------------------------------------------------------


 

more persons or entities acting in concert, of beneficial ownership of 9.8% or
more of the Company’s outstanding common shares of beneficial interest or other
voting interests of the Company if such acquisition is approved by the Trustees
in accordance with the Company’s organizational documents and if such
acquisition is otherwise in compliance with applicable law.

 

Section 8 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in
Section 8, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination.

 

8.             Termination or Expiration.  Upon termination or expiration of
this Agreement with respect to any of the Managed Premises for any reason
whatsoever, Managing Agent shall as soon as practicable turn over to Owners all
books, papers, funds, records, keys and other items relating to the management
and operation of such Managed Premises, including, without limitation, all
leases in the possession of Managing Agent and shall render to Owners a final
accounting with respect thereto through the date of termination.  Owners shall
be obligated to pay all compensation for services rendered by Managing Agent
hereunder prior and up to the effective time of such termination, including,
without limitation, any Fees and Construction Supervision Fees, and shall pay
and reimburse to Managing Agent all expenses and costs incurred by Managing
Agent prior and up to the effective time of such termination which are otherwise
payable or reimbursable to Managing Agent pursuant to the terms of this
Agreement.  The amount of such fees paid as compensation pursuant to the
foregoing sentence shall be subject to adjustment in accordance with the annual
reconciliation contemplated by Section 6(b) and consistent with past practices
in performing such reconciliation.

 

9.             Assignment of Rights and Obligations.

 

(a)     Without Owners’ prior written consent, Managing Agent shall not sell,
transfer, assign or otherwise dispose of or mortgage, hypothecate or otherwise
encumber or permit or suffer any encumbrance of all or any part of its rights
and obligations hereunder, and any transfer, encumbrance or other disposition of
an interest herein made or attempted in violation of this paragraph shall be
void and ineffective, and shall not be binding upon Owners.  Notwithstanding the
foregoing, Managing Agent may assign its rights and delegate its obligations
under this Agreement to any successor in interest who shall acquire
substantially all the assets of Managing Agent and substantially all of the
personnel that are utilized by Managing Agent to perform services under this
Agreement.

 

(b)     Owners, without Managing Agent’s consent, may assign its rights and
obligations hereunder to any mortgagee with respect to, or successor Owners of,
the Managed Premises, but not otherwise.

 

7

--------------------------------------------------------------------------------


 

(c)     Consistent with the foregoing paragraphs (a) and (b), the terms “Owners”
and “Managing Agent” as used in this Agreement shall mean the original parties
hereto and their respective mortgagees, successors, assigns, heirs and legal
representatives.

 

10.           Indemnification and Insurance.

 

(a)     Owners agree to defend, indemnify and hold harmless Managing Agent from
and against all costs, claims, expenses and liabilities (including reasonable
attorneys’ fees) arising out of Managing Agent’s performance of its duties in
accordance with this Agreement including, without limitation, injury or damage
to persons or property occurring in, on or about the Managed Premises and
violations or alleged violations of any law, ordinance, regulation or order of
any governmental authority regarding the Managed Premises except any injury,
damage or violation resulting from Managing Agent’s fraud, gross negligence or
willful misconduct in the performance of its duties hereunder.

 

(b)     Owners and Managing Agent shall maintain such commercially reasonable
insurance as shall from time to time be mutually agreed by Owners and Managing
Agent.

 

11.           Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person, upon confirmation of receipt when
transmitted by facsimile transmission, on the next business day if transmitted
by a nationally recognized overnight courier or on the third business day
following mailing by first class mail, postage prepaid, in each case as follows
(or at such other United States address or facsimile number for a party as shall
be specified by like notice):

 

If to the Company or the Owners:

 

HRPT Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 332-2261

 

If to Managing Agent:

 

Reit Management & Research LLC
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 928-1305

 

8

--------------------------------------------------------------------------------

 


 

12.           Limitation of Liability.

 

(a)   Neither Owners nor Managing Agent shall be personally liable hereunder,
all such liability being limited in the case of Owners to the interest of Owners
in the Managed Premises and in the case of Managing Agent, to its interest
hereunder.

 

(b)   The Declarations of Trust establishing certain Owners, a copy of each,
together with all amendments thereto (the “Declarations”), are duly filed with
the Department of Assessments and Taxation of the State of Maryland, provide
that the names of such Owners refers to the trustees under such Declarations
collectively as trustees, but not individually or personally.  No trustee,
officer, shareholder, employee or agent of such Owners shall be held to any
personal liability, jointly or severally, for any obligation of, or claim
against, such Owners.  All persons and entities dealing with such Owners, in any
way, shall look only to the respective assets of such Owners for the payment of
any sum or the performance of any obligation of such Owners.  In any event, all
liability of such Owners hereunder is limited to the interest of such Owners in
the Managed Premises and, in the case of Managing Agent, to its interest
hereunder.

 

13.           Additional Properties.  Unless Owners and Managing Agent otherwise
agree in writing, all Properties from time to time acquired by Owners or their
affiliates shall automatically become subject to this Agreement without
amendment hereof.

 

14.           Modification of Agreement.  This Agreement may not be modified,
altered or amended in any manner except by an amendment in writing, duly
executed by the parties hereto.

 

15.           Independent Contractor.  This Agreement is not one of general
agency by Managing Agent for Owners, but one with Managing Agent engaged as an
independent contractor.  Nothing in this Agreement is intended to create a joint
venture, partnership, tenancy-in-common or other similar relationship between
Owners and Managing Agent for any purposes whatsoever, and, without limiting the
generality of the foregoing, neither the terms of this Agreement nor the fact
that Owners and Managing Agent have joint interests in any one or more
investments, ownership or other interests in any one or more entities or may
have common officers or employees or a tenancy relationship shall be construed
so as to make them such partners or joint venturers or impose any liability as
such on either of them.

 

16.           Law Governing.  This Agreement shall be governed by and in
accordance with the laws of The Commonwealth of Massachusetts.

 

17.           Successors and Assigns.  This Agreement shall be binding upon any
successors or permitted assigns of the parties hereto as provided herein.

 

9

--------------------------------------------------------------------------------


 

18.           No Third Party Beneficiary.  Except as otherwise provided in
Section 21(i), no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

19.           Severability.         If any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

 

20.           Survival.  The provisions of Sections 6, 8, 10, 11, 12, 16, 18,
19, 20, 21 and 22 of this Agreement shall survive the termination hereof.

 

21.           Arbitration.

 

(a)     Any disputes, claims or controversies between the parties (i) arising
out of or relating to this Agreement or the provision of services by Managing
Agent pursuant to this Agreement, or (ii) brought by or on behalf of any
shareholder of the Owners (which, for purposes of this Section 21, shall mean
any shareholder of record or any beneficial owner of shares of the Owners, or
any former shareholder of record or beneficial owner of shares of the Owners),
either on his, her or its own behalf, on behalf of the Owners or on behalf of
any series or class of shares of the Owners or shareholders of the Owners
against the Owners or any trustee, officer, manager (including Reit Management &
Research LLC or its successor), agent or employee of the Owners, including
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement or the
Declarations of Trust or the Bylaws of the Owners (all of which are referred to
as “Disputes”), or relating in any way to such a Dispute or Disputes shall, on
the demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 21.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of the Owners and class actions by a shareholder
against those individuals or entities and the Owners.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.

 

(b)     There shall be three arbitrators.  If there are only two parties to the
Dispute (with, for purposes of this Section 21, any and all Owners involved in
the Dispute treated as one party), each party shall select one arbitrator within
15 days after receipt by respondent of a copy of the demand for arbitration. 
Such arbitrators may be affiliated or interested persons of such parties.  If
either party fails to timely select an arbitrator, the other party to the
Dispute shall select the second arbitrator who shall be neutral and

 

10

--------------------------------------------------------------------------------


 

impartial and shall not be affiliated with or an interested person of either
party.  If there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, shall each select, by the vote
of a majority of the claimants or the respondents, as the case may be, one
arbitrator.  Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either all claimants or
all respondents fail to timely select an arbitrator then such arbitrator (who
shall be neutral, impartial and unaffiliated with any party) shall be appointed
by the parties who have appointed the first arbitrator.  The two arbitrators so
appointed shall jointly appoint the third and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within 15 days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

(c)     The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties.

 

(d)     There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)     In rendering an award or decision (the “Award”), the arbitrators shall
be required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

(f)      Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, each party involved in a Dispute shall bear its
own costs and expenses (including attorneys’ fees), and the arbitrators shall
not render an award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the Owners’ award to the claimant or the claimant’s attorneys.  Each
party (or, if there are more than two parties to the Dispute, all claimants, on
the one hand, and all respondents, on the other hand, respectively) shall bear
the costs and expenses of its (or their) selected arbitrator and the parties
(or, if there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand) shall equally bear the costs
and expenses of the third appointed arbitrator.

 

(g)     An Award shall be final and binding upon the parties thereto and shall
be the sole and exclusive remedy between such parties relating to the Dispute,
including any

 

11

--------------------------------------------------------------------------------


 

claims, counterclaims, issues or accounting presented to the arbitrators. 
Judgment upon the Award may be entered in any court having jurisdiction.  To the
fullest extent permitted by law, no application or appeal to any court of
competent jurisdiction may be made in connection with any question of law
arising in the course of arbitration or with respect to any award made except
for actions relating to enforcement of this agreement to arbitrate or any
arbitral award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.

 

(h)     Any monetary award shall be made and payable in U.S. dollars free of any
tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

(i)      This Section 21 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including Managing Agent or its
successor), agents or employees of the Owners and the Owners and shall be
binding on the shareholders of the Owners and the Owners, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

22.           Consent to Jurisdiction and Forum.  This Section 22 is subject to,
and shall not in any way limit the application of, Section 21; in case of any
conflict between this Section 22 and Section 21, Section 21 shall govern.  The
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any process
required by any such court by delivery of a copy thereof in accordance with
Section 11 and that any such delivery shall constitute valid and lawful service
of process against it, without necessity for service by any other means provided
by statute or rule of court.

 

23.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
and cancels any pre-existing agreements with respect to such subject matter.

 

24.           Other Agreements.    The Company and Managing Agent are also
parties to a Business Management Agreement, dated as of the date hereof, as in
effect from time to time (the “Business Management Agreement”).  The parties
agree that this Agreement does not include or otherwise address the rights and
obligations of the parties under the Business Management Agreement and that the
Business Management Agreement provides for its own separate rights

 

12

--------------------------------------------------------------------------------


 

and obligations of the parties thereto, including without limitation separate
compensation payable by the Company to Managing Agent thereunder for services to
be provided by the Managing Agent pursuant to the Business Management Agreement.

 

 

[Signature Page To Follow.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Property Management Agreement as a sealed instrument as of the date above first
written.

 

 

 

 

MANAGING AGENT:

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

OWNERS:

 

 

 

 

 

HRPT PROPERTIES TRUST, on its own behalf and on behalf of its subsidiaries

 

 

 

 

 

 

 

 

By:

/s/ John A. Mannix

 

 

Name: John A. Mannix

 

 

Title: President and Chief Investment Officer

 

14

--------------------------------------------------------------------------------

 